                            2:19-cr-20071-MMM-EIL # 43                  Page 1 of 7
                                                                                                                    E-FILED
                                                                                  Monday, 01 March, 2021 10:34:16 AM
                                                                                        Clerk, U.S. District Court, ILCD

                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                            )
                                                     )
                          Plaintiff,                 )
                                                     )
                 v.                                  )        Case No. 19-cr-20071-MMM-EIL
                                                     )
TORI L. RILEY,                                       )
                                                     )
                          Defendant.                 )


                                       ORDER AND OPINION
        This matter is now before the Court on Defendant’s Amended Motion (Doc. 37) to

Suppress Evidence and the United States’ Response (Doc. 38). The Court held an evidentiary

hearing on the matter on February 9, 2021. This Order follows.

                                                BACKGROUND 1

        On September 18, 2019, Officer Kline of the Bradley Police Department observed a black

Jeep Liberty driving past him and ran a LEADS inquiry on the vehicle. The inquiry returned

information indicating that the two registered owners of the vehicle, Jocelyn Jefferson-Boyd and

her deceased husband, did not have valid driver’s licenses. Meanwhile, the Jeep turned into a

Circle K gas station and parked at a gas pump. Officer Kline pulled his vehicle up to the Jeep and

activated his emergency lights before approaching the driver’s side of the vehicle to question Ms.

Boyd about the suspended license. Defendant Riley was seated in the front passenger seat, and

asked Officer Kline if she could use the restroom inside the gas station. Officer Kline requested




1
 The following facts are derived from the parties’ briefs and the dashcam video submitted by the United States in
support of its Response. Doc. 38-1

                                                         1
                        2:19-cr-20071-MMM-EIL # 43           Page 2 of 7




Defendant wait in the vehicle while he returned to his squad car to confirm the status of Ms.

Boyd’s license.

       After confirming Ms. Boyd’s license was suspended, Officer Kline returned to the Jeep

and asked Boyd to step out of the vehicle. Boyd insisted her license was not suspended because

she had paid the necessary fines and fees, so Kline again returned to his squad car to check

Boyd’s driving status with dispatch. In addition to learning her license was suspended, Officer

Kline also learned of Boyd’s lengthy history of failing to appear for court. Therefore, he decided

to arrest Boyd instead of issue her a citation. Meanwhile, Defendant Riley again asked to use the

restroom, prompting Officer Kline to remark to Officer Hammond that “it’s making me nervous”

that Riley wanted to get out of the car so badly. Doc. 38-1 at 23:49:27.

       After Officer Kline placed Ms. Boyd in the back of his squad car, he approached

Defendant Riley in the front passenger seat of the Jeep to confirm whether she could lawfully

drive the vehicle from the scene and to inform her Boyd would need $150 to bond out of jail.

Officer Kline asked Defendant to step out of the vehicle. Id. at 23:51:36. The officer then asks

Defendant if she has anything on her the officers need to be concerned with. Id. at 23:51:51.

Defendant initially answers “no,” but seconds later, after Officer Kline asks Defendant to step

back towards his patrol vehicle, Defendant says “I’m not gonna lie, man… I got a gun.” Id. at

23:52:08. Thereafter, Defendant is immediately placed in handcuffs and two firearms are

recovered from her waistband.

       Defendant now moves to suppress the statements she gave to law enforcement and the

two firearms recovered from her person. Doc. 37.




                                                2
                         2:19-cr-20071-MMM-EIL # 43            Page 3 of 7




                                         LEGAL STANDARD

       The Fourth Amendment protects individuals from unreasonable searches and seizures of

their persons or property. Traffic stops are seizures within the meaning of the Fourth

Amendment, and must therefore satisfy the reasonableness requirement. Whren v. United States,

517 U.S. 806, 809–10 (1996). The Fourth Amendment permits brief investigative stops such as

traffic stops when a law enforcement officer has a particularized and objective basis for

suspecting the particular persons stopped of criminal activity. Navarette v. California, 572 U.S.

393, 396 (2014). Likewise, a search of an individual’s person must be supported by reasonable

suspicion that the individual to be searched is engaged in criminal activity or is armed and

dangerous. Arizona v. Johnson, 555 U.S. 323, 327 (2009).

                                            DISCUSSION

       In her Motion, Defendant argues the law enforcement officers lacked a valid reason to

detain Defendant at the gas station, the seizure of Defendant’s person was conducted without

reasonable suspicion or probable cause, and the officers had no reason to initiate the search of

Defendant. Doc. 37. In its Response, the United States argues Defendant’s brief detention was

proper in light of the circumstances of the traffic stop and to preserve officer safety. Further,

Defendant’s admission to possessing firearms provided a sufficient legal basis to authorize the

search of her person. Doc. 38, at 6.

(1) Whether Defendant was Lawfully Detained

       Defendant argues the seizure of her person was conducted without reasonable suspicion

or probable cause because the officers had no reason to suspect Defendant was involved in any

criminal activity or that she was in the process of committing a crime. Doc. 37, at 7. In support

of her argument, Defendant notes that she was seated inside the Jeep unsupervised during most



                                                  3
                           2:19-cr-20071-MMM-EIL # 43           Page 4 of 7




of the traffic stop, the driver was allowed to sit on the hood of the patrol car, and the officers

stated on the video that the stop was a “basic suspended driver” issue.

       In its Response, the United States notes that an observed traffic law violation provides

sufficient probable cause to authorize a stop of a vehicle. Doc. 38, at 7 (citing Whren v. United

States, 517 U.S. 806, 810 (1996)). Here, it is undisputed that officers had probable cause to

believe the driver of the Jeep was operating without a valid driver’s license, so the stop was

lawful at its inception.

       The United States further argues the authority to temporarily seize a driver and

passengers during a lawfully initiated traffic stop continues for the duration of the stop. Id. at 8 In

support, the United States cites the Supreme Court’s decision in Arizona v. Johnson.

       A lawful roadside stop begins when a vehicle is pulled over for investigation of a
       traffic violation. The temporary seizure of driver and passengers ordinarily
       continues, and remains reasonable, for the duration of the stop. Normally, the stop
       ends when the police have no further need to control the scene, and inform the
       driver and passengers they are free to leave. See Brendlin, 551 U.S., at 258, 127
       S.Ct. 2400. An officer's inquiries into matters unrelated to the justification for the
       traffic stop, this Court has made plain, do not convert the encounter into something
       other than a lawful seizure, so long as those inquiries do not measurably extend the
       duration of the stop. See Muehler v. Mena, 544 U.S. 93, 100–101, 125 S.Ct. 1465,
       161 L.Ed.2d 299 (2005).

Arizona v. Johnson, 555 U.S. 323, 333 (2009). In determining the duration of a stop, courts look

to when “tasks tied to the traffic infraction are—or reasonably should have been—completed.”

Rodriguez v. United States, 575 U.S. 348, 354 (2015). Aside from determining whether to issue a

ticket, an officer’s mission includes “inquiries such as checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.” Id. at 355. Such inquiries “serve the same objective as

enforcement of the traffic code: ensuring that vehicles on the road are operated safely and

responsibly.” Id.


                                                  4
                        2:19-cr-20071-MMM-EIL # 43             Page 5 of 7




       The United States argues the stop was not yet completed by the time Ms. Boyd was

arrested and placed in the back of the squad car. “Instead, officers had to finish securing the

scene, in part by either towing the Jeep away or locating a licensed driver to remove the vehicle.”

Doc. 38, at 13–14. In support of this argument, the United States relies on United States v.

Vargas, 848 F.3d 971 974 (11th Cir. 2017). In Vargas, the court stated:

       The problem for Vargas is that Minor did not complete his duties between the time
       the stop was made and the time Castro consented to the search of the vehicle, or for
       that matter at any time during the search. Minor had stopped Castro because he was
       not operating his vehicle in a safe manner—he was tailgating and he did not stay in
       his lane. In the course of permissible “ordinary inquiries,” he discovered that Castro
       did not have a driver's license, so Castro could not legally operate the vehicle. In
       an attempt to find someone who could, Minor asked Vargas if he had a driver's
       license but Vargas didn't have one either. Finally, Minor went even further in his
       attempt to end the detention and get the vehicle off the side of the interstate
       highway. He asked Castro and Vargas if they knew someone with a license they
       could call to drive the vehicle away. They didn't. All of Minor's actions were taken
       in the lawful discharge of his duties, which included enforcement of the law
       requiring that any person driving a vehicle be licensed to do so. That is, in the words
       of the Rodriguez opinion, “fairly characterized as part of [his] traffic
       mission.” Id. at 1615. It was after Minor discovered that neither man had a driver's
       license, and while the continued detention was still lawful, that Minor asked Castro
       for permission to search the vehicle. And unlike the driver in Rodriguez, Castro
       consented.

       The fact that Minor had earlier informed Castro that he was issuing a warning is
       irrelevant. Under state law Minor had a duty not to allow Castro or Vargas, who
       were unlicensed, to drive the vehicle. Preventing them from driving off without a
       license is lawful enforcement of the law, not unlawful detention. What prolonged
       the stop was not Minor's desire to search the vehicle but the fact that both occupants
       of it could not lawfully drive it away. The district court's ruling that the seizure did
       not violate the Fourth Amendment was correct.

United States v. Vargas, 848 F.3d 971, 974–75 (11th Cir. 2017). Applying Vargas to the facts of

this case, the officers’ “mission” was not complete by the time they arrested Ms. Boyd. Rather,

they were required to finish securing the scene by either towing the vehicle or finding a licensed

driver to remove it for Ms. Boyd. Therefore, the stop was not impermissibly prolonged.




                                                  5
                        2:19-cr-20071-MMM-EIL # 43            Page 6 of 7




(2) Whether the Search of Defendant was Proper

       Finally, Defendant argues the officers had no reason to initiate a search of Defendant’s

person because they lacked reasonable suspicion Defendant was engaged in criminal activity or

that she was armed and dangerous. Doc. 37, at 8. Specifically, Defendant argues that based on

the behavior of both Defendant and the officers at the scene, there is no evidence the officers

feared Ms. Riley was armed or dangerous or that she was engaged in suspicious activity. In

making this argument Defendant recognizes the authority of law enforcement to order the

passenger of a detained vehicle to exit the car, United States v. Yancey, 928 F.3d 627, 630 (7th

Cir. 2019), but argues the facts of this case are distinct because unlike the defendant in Yancey

who fled the scene, here Defendant “gave the officers zero justification for preventing her from

using the restroom or for searching her person.” Id. at 9.

       Given the Court’s prior analysis that the inception and duration of the stop were lawful

and the parties’ agreement that officers may lawfully order a passenger out of a stopped vehicle,

the issue now becomes whether the officers had reasonable suspicion to believe Defendant was

engaged in criminal activity or that she was armed and dangerous. At this point, Defendant had

asked to use the restroom multiple times, leading one officer to remark that her requests were

making him nervous. Significantly, when asked whether she had anything on her the officers

needed to be concerned about, Defendant admitted she had a firearm on her person. Only after

this exchange was Defendant searched. Under these facts, the officers had lawful authority to

inquire whether she possessed any weapons due to her proximity to the officers and her repeated

requests to use the restroom. Upon Defendant’s admission that she possessed a firearm, the

search of Defendant’s person was permissible. Accordingly, Defendant’s Motion (Doc. 37) to

Suppress is denied.



                                                 6
                      2:19-cr-20071-MMM-EIL # 43         Page 7 of 7




                                     CONCLUSION

      For the reasons set forth above, Defendant’s Amended Motion (Doc. 37) to Suppress

Evidence is DENIED.



             Signed on this 1st day of March, 2021.

                                          s/ James E. Shadid
                                          James E. Shadid
                                          United States District Judge




                                            7
